Citation Nr: 1114951	
Decision Date: 04/15/11    Archive Date: 04/21/11	

DOCKET NO.  06-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee with traumatic arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee with traumatic arthritis.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2003, March 2004, April 2004, and January 2005 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a decision of February 2009, the Board found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for an acquired psychiatric disorder, and, in so doing, remanded the Veteran's claim for further development.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, the appeal regarding the issue of entitlement to a total disability rating based upon individual unemployability is being REMANDED to the RO/AMC via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder, variously characterized as an adjustment disorder with anxiety and depression and/or delusional disorder (persecutory type) as likely as not had its origin during the Veteran's period of active military service.

2.  The Veteran's service-connected chondromalacia of the right knee with traumatic arthritis is currently productive of no more than slight impairment, with range of motion from 0 to 120 degrees accompanied by pain, but no evidence of instability, subluxation, locking, incoordination, weakened movement, or excess fatigability.

3.  The Veteran's service-connected chondromalacia of the left knee with traumatic arthritis is currently productive of no more than slight impairment, with range of motion from 0 to 120 degrees accompanied by pain, but no evidence of instability, subluxation, locking, incoordination, weakened movement, or excess fatigability.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, variously characterized as an adjustment disorder with anxiety and depression and/or delusional disorder (persecutory type) was incurred in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an evaluation in excess of 10 percent for service-connected chondromalacia of the right knee with traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5003, 5010, 5257, 5260, 5261 (2010).

3.  The criteria for an evaluation in excess of 10 percent for service-connected chondromalacia of the left knee with traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in February 2003, October 2003, June 2004, March 2007, August 2007, and March 2009.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was further informed that, in order to substantiate his claims for increased ratings, he needed to show that his service-connected disabilities had undergone an increase in severity.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  The case was readjudicated in a November 2010 supplemental statement of the case, thus curing any notice timing errors.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant section 5103(a) notice followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by a Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.   Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, in reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for an Acquired Psychiatric Disorder

The Veteran in this case seeks service connection for an acquired psychiatric disorder.  In pertinent part, it is contended that the Veteran's current psychiatric symptomatology had its origin during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence of a disease or injury, and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 48, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Moreover, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis (such as a delusional disorder) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the present case, service treatment records disclose that, at the time of a service separation examination in September 1982, the Veteran complained of frequent trouble sleeping, as well as depression or excessive worry, a loss of memory, and nervous trouble.  However, no psychiatric diagnosis was noted at that time.  A VA general medical examination conducted in May 1983, shortly following the Veteran's discharge from service, was similarly negative for evidence of an acquired psychiatric disorder.  However, following a private psychiatric evaluation in March 1995, the Veteran received a diagnosis of an adjustment disorder with anxiety, as well as "rule out" paranoid personality disorder.

Significantly, following a subsequent private psychiatric examination in March 1998, the Veteran received a diagnosis of possible psychotic disorder, not otherwise specified, as well as a possible delusional disorder, and a paranoid personality disorder.  Moreover, on private mental status examination in May 2000, the Veteran received a diagnosis of rule out delusional disorder (persecutory type), as well as paranoid personality disorder.

The Board observes that, during the course of VA outpatient treatment in September 2004, the Veteran was described as alert and fully oriented, with normal, well-articulated speech.  When questioned, the Veteran denied both suicidal and homicidal ideation, as well as manic or psychotic signs.  The pertinent diagnosis noted at the time was adjustment disorder with anxiety and depression.  

The Board concedes that, following a VA psychological evaluation for compensation purposes in September 2010, it was the opinion of the examiner that, due to a lack of specific information surrounding the Veteran's documented depression, anxiety, memory difficulties, and insomnia on service discharge, as well as the Veteran's denial of any difficulties during service, he could not reasonably confirm or deny any possible connection between the Veteran's currently-diagnosed delusional disorder and his difficulties reported in service without resorting to speculation.  However, following a previous VA psychological evaluation for compensation purposes in March 2009, which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records, the examiner was of the opinion that, given the Veteran's complaints of insomnia, depression, memory problems, worry, and nervousness at service separation, it was at least as likely as not the case that the Veteran's "psychiatry problems first appeared during military service."  Noted at the time was that delusional disorders were fairly rare, and that their etiology was not well understood.  Typically, the onset of delusional disorders occurred during young adulthood to mid-life.  According to the examiner, such disorders were characterized by implausible beliefs and a lack of symptoms of schizophrenia.  While persecutory symptoms were salient, some grandiose elements were appreciable.  While according to the examiner, the Veteran's military records did not show that the Veteran had been exhibiting symptoms of a delusional disorder while on active duty, his complaints at the time of his discharge medical examination did suggest that his "psychiatry problems" manifested themselves during active duty service."

Based on the aforementioned, it is clear that there exists some ambiguity regarding the exact nature and etiology of the Veteran's current psychiatric symptomatology.  Nonetheless, given the Veteran's long history of psychiatric problems, and the fact that there currently exists evidence that is both supportive and not supportive of the Veteran's claim, the Board is of the opinion that the pertinent evidence of record is, at present, in equipoise, thereby warranting an award of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.102 (2010).  


Increased Ratings

In addition to the above, the Veteran in this case seeks increased evaluations for service-connected chondromalacia with traumatic arthritis of both knees.  In pertinent part, it is contended that current manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective 10 percent schedular evaluations now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. § Part 4, including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

In the case at hand, at the time of a VA orthopedic examination in February 2003, the Veteran complained of rather significant anterior pain in his left knee on a daily basis, though with no locking, swelling, heat, or redness.  When questioned, the Veteran further indicated that he experienced some fatigability, as well as a lack of endurance, in particular, when climbing stairs, though with no need for any crutches, brace, or a cane.  The Veteran denied problems with dislocations or subluxations, and indicated that, while he was currently not working, this was due to "other problems."

On physical examination, the Veteran walked without a limp.  He did not appear to be in any distress, and range of motion of the left knee was full.  Noted at the time of examination was that there was full extension to 140 degrees' flexion.  Both thigh muscles measured 55 centimeters at a point 10 centimeters above the kneecaps, indicating no atrophy.  The Lachman sign was negative, as were the McMurray and drawer signs.  At the time of examination, there was some evidence of mild patellofemoral crepitation on flexion and extension.  While the kneecap was somewhat hypermobile, there was no evidence of subluxation.  Radiographic studies of the Veteran's left knee were described as "pretty much normal," with patellofemoral joint spaces which were well preserved.  Noted at the time of examination was that, while the Veteran showed no need for surgical treatment, he might benefit from physical therapy.

At the time of a subsequent VA examination of the Veteran's right knee in March 2004, the Veteran complained of pain in his right knee, though with no weakness, stiffness, or redness.  While the Veteran did complain of some fatigability and lack of endurance, he denied any problems with instability, giving way, or "locking up."  Noted at the time of evaluation was that the Veteran did not utilize crutches, a cane, or corrective shoes.  Nor had the Veteran undergone any surgery for dislocations.

On physical examination, the Veteran's gait was normal.  Range of motion measurements showed extension to 0 degrees, with flexion of the right knee from 0 to 120 degrees, and an active range of motion lacking 20 degrees.  The Veteran was able to flex to 125 degrees with passive range of motion, and, following repetitive range of motion, showed flexion to 130 degrees.  At the time of examination, there was no evidence of any tenderness.  Nor was there any evidence of pain with flexion and extension.  While following examination, the Veteran did indicate that he was experiencing some pain, the medial, lateral, and collateral ligaments, as well as the anterior/posterior cruciate ligaments appeared to be intact.  Significantly, at the time of examination, the McMurray, Lachman, and drawer signs were all negative.

Radiographic studies of the Veteran's right knee showed evidence of very minimal early osteoarthritic changes involving the patellar articular surface, without other demonstrated abnormality of the right knee.  The pertinent diagnosis was of history of chondromalacia of the patella of the right knee, with residual decreased range of motion and occasional pain and degenerative changes.

The Board notes that, at the time of a subsequent VA orthopedic examination in January 2005, the Veteran indicated that his left knee was "much more problematic" than his right knee.  When questioned, the Veteran complained of mild, dull pain in the anterior/medial aspect of his left knee, which radiated up his leg with "flare-ups."  The Veteran denied any problems with weakness or stiffness, and stated that, while there might be some slight swelling, he was "not really sure."  When further questioned, the Veteran denied any problems with heat or redness.  However, he did indicate that, at times, he experienced instability, where his knee would "give out."  The Veteran denied any problems with walking, but stated that he did experience some difficulty with fatigability and lack of endurance.  At the time of examination, the Veteran complained of crepitus and a popping sensation, in particular, with flexion.  However, he took no medications for his service-connected knee disabilities.  When asked to describe his flare-ups, the Veteran described them as "self-limiting," lasting only seconds to minutes, with no alleviating factors.

When questioned regarding his right knee, the Veteran stated that he experienced less pain, and pain less frequently, in that knee.  The Veteran denied any problems with weakness, stiffness, swelling, heat, or redness, and indicated that, while there was some "sensation of instability," it did not occur as often in his right knee as in his left.  The Veteran denied any problems with locking, and stated that, while he did experience some problems with fatigability, lack of endurance, and crepitus, those problems were not nearly as pronounced in his right knee as in his left knee.

When further questioned, the Veteran indicated that he used no assistive devices for either knee.  Nor had he undergone any surgery for either knee.  The Veteran denied problems with recurrent dislocations or subluxations of either knee, and stated that, while he had not worked since 1995, that had "nothing to do with his knees."

On physical examination, the Veteran's gait and posture were normal.  Inspection of the bilateral knees showed no evidence of any edema, effusion, redness, or guarding of movement.  Nor was there any evidence of tenderness to palpation of either knee.

Range of motion measurements of the Veteran's right knee showed extension to 0 degrees, described as "normal and unchanged with repetition."  Flexion was to 130 degrees, which was lacking 10 degrees, becoming further reduced to 125 degrees with repetition.  Noted at the time of examination was that the Veteran's right knee showed no evidence of any crepitus or pain, or of any weakness, fatigue, or lack of endurance.

Range of motion measurements of the Veteran's left knee showed extension to 0 degrees, which was described as "normal and unchanged with repetition."  Flexion was to 125 degrees, which was lacking 15 degrees, becoming further reduced to 120 degrees with repetition.  At the time of examination, there was a moderate amount of crepitus noted in the Veteran's left knee.  However, further examination showed no evidence of pain, weakness, fatigue, or lack of endurance.

Noted at the time of examination was that the Veteran's bilateral knees were stable, with negative Lachman, McMurray, and drawer signs.  Radiographic studies of the Veteran's knees showed that the joint spaces were within normal limits, with no sclerosis or appreciable hypertrophic spurring involving either the femur or tibia.  The radiographic impression was of essentially normal knees.

On more recent VA orthopedic examination in March 2009, which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records, the Veteran indicated that his left knee had gotten worse, and that he was unable to stand on that knee "as long as he used to."  According to the Veteran, his knee problems stemmed from overuse, but, in general, his range of motion was "OK."

When questioned regarding his left knee, the Veteran indicated that he experienced problems with pain, stiffness, and weakness.  However, he denied any instability, or episodes of dislocation or subluxation.  While according to the Veteran, he sometimes experienced problems with warmth, swelling, and tenderness in his left knee, he denied any episodes of locking or effusion.  

When questioned regarding his right knee, the Veteran complained of problems with pain and weakness, though with no stiffness, instability, or "giving way."  The Veteran indicated that, while at times, he experienced some swelling and tenderness in his right knee, there were no episodes of locking or effusion, or either dislocation or subluxation.  

On physical examination, the Veteran's right knee showed evidence of crepitus, though with no clicking or snapping, and no grinding or instability.  Examination of the Veteran's left knee similarly showed evidence of crepitus, with accompanying tenderness and grinding, but, once again, no clicking or snapping, and no instability.

Range of motion measurements of the Veteran's left knee showed an active range of motion from 0 to 120 degrees accompanied by pain, with extension to 0 degrees, considered normal.  Range of motion measurements of the Veteran's right knee similarly showed an active range of motion from 0 to 120 degrees accompanied by pain, with extension considered to be normal, which is to say, 0 degrees.  At the time of examination, there was objective evidence of pain following range of motion.  Radiographic studies were consistent with minimal spurring over the superior aspect of the Veteran's right and left patellae, consistent with mild degenerative changes, but an otherwise normal study.  The pertinent diagnoses noted were degenerative joint disease of the right and left knees.

In the opinion of the examiner, there was no evidence of any instability or subluxation of either knee on examination.  Nor had any such instability or subluxation been reported historically.  According to the examiner, there was no evidence of locking, either on current examination, or historically.  Significantly, testing against resistance was performed with no evidence of incoordination, weakened movement, or excess fatigability.  

Pursuant to applicable law and regulation, the Veteran's service-connected chondromalacia with traumatic arthritis may be evaluated on the basis of degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved (Diagnostic Code 5200, etc).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a and Part 4, Codes 5003, 5010 (2010).

The 10 percent evaluation currently in effect for each of the Veteran's service-connected knees contemplates the presence of slight impairment of the knee, with recurrent subluxation and/or lateral instability.  A 10 percent evaluation is, similarly, warranted where there is evidence of a limitation of flexion to 45 degrees, or a limitation of extension to 10 degrees.  In order to warrant a 20 percent evaluation, there would need to be demonstrated the presence of moderate impairment of the knee (once again, including subluxation and/or lateral instability), a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees.  38 C.F.R. § 4.71a and Part 4, Codes 5257, 5260, 5261 (2010).

As is clear from the above, the 10 percent evaluations currently in effect for the Veteran's service-connected right and left knee disabilities are appropriate, and an increased rating is not warranted.  This is particularly the case given that, over the course of the current appeal, range of motion measurements for both of the Veteran's knees have been relatively normal (which is to say, no less than from 0 to 120 degrees).  Moreover, while at the time of the aforementioned VA examination in January 2005, the Veteran indicated that, at times, his left knee would "give out," at no time during the course of the current appeal has there been any objective evidence of instability of either knee, as demonstrated by negative Lachman, McMurray, and drawer signs.  In point of fact, the primary manifestation of the Veteran's service-connected knee disabilities appears to be intermittent pain, though with no evidence of swelling, heat, or redness, and no demonstrable subluxation, locking, incoordination or weakened movement.  Under the circumstances, the Board is of the opinion that the respective 10 percent evaluations currently in effect for the Veteran's service-connected chondromalacia with traumatic arthritis of the right and left knees are appropriate, and that increased ratings are not warranted.

In reaching this determination, the Board has taken into consideration decisions of the VA Office of the General Counsel, specifically, VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) governing multiple ratings for service-connected knee disability.  However, based on a review of the entire evidence of record, such multiple ratings are not for application in this case.  More specifically, while it is true that, based upon radiographic evidence, the Veteran suffers from degenerative arthritis in each of his service-connected knees, there currently exists no evidence that he suffers from any clinically-identifiable instability of either knee.  Nor is there evidence of compensable limitations of flexion and extension sufficient to warrant the assignment of separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In point of fact, and as noted above, at all times during the course of the Veteran's current appeal, his range of motion measurements for both knees have been relatively normal.  

The Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West. 12 Vet. App. 119 (1999).  However, in the case at hand, it is clear that, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected right and left knee disabilities has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected right and left knee disabilities is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Service connection for an acquired psychiatric disorder, variously characterized as an adjustment disorder with anxiety and depression and/or delusional disorder (persecutory type), is granted.

An evaluation in excess of 10 percent for service-connected chondromalacia of the right knee with traumatic arthritis is denied.

An evaluation in excess of 10 percent for service-connected chondromalacia of the left knee with traumatic arthritis is denied.


REMAND

In addition to the above, the Veteran seeks entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  In pertinent part, it is contended that the Veteran's various service-connected disabilities, when taken in conjunction with his education and occupational experience, are sufficient to preclude his participation in all forms of substantially gainful employment.

In that regard, and as noted above, service connection has now been granted for an acquired psychiatric disorder.  However, at present, no schedular evaluation has been assigned representing the current severity of that disability.  Nor has the Veteran's potential entitlement to a total disability rating based upon individual unemployability been considered in the context of the aforementioned grant of service connection for an acquired psychiatric disorder.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for a total disability rating.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The RO/AMC should then readjudicate the issue of entitlement to a total disability rating based upon individual unemployability, specifically taking into account the aforementioned recent award of service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in November 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


